Per Curiam.

The 1957 decision of the Comptroller—in accordance with section 23.1 of the Rules and Regulations of the Department of Civil Service (4 NYCRR 23.1) — to include cash payments for accumulated vacation credits in determining the salary base for the computation of retirement benefits constitutes a valid contract between the State Employees’ Retirement System and its members. In addition, such payments represent compensation for services actually rendered and are, therefore, properly includable in the computation of a member’s final average salary. Accordingly, the plaintiff and all others similarly situated have acquired a vested right to the aforesaid benefit, and that benefit may not now be constitutionally impaired. This being so, it follows that subdivision 1 of section 431 of the Retirement and Social Security Law (as added by L. 1971, ch. 503), which eliminates inclusion of cash payments for accumulated vacation credits, violates section 7 of article V of our State Constitution if retroactively applied to the plaintiff and others similarly situated.
The judgment appealed from should be affirmed, without costs.